      Case 3:19-cr-00381-CRB Document 214 Filed 05/13/20 Page 1 of 3



 1   ROBERT WAGGENER - SBN - 118450
     214 DUBOCE AVENUE
 2   SAN FRANCISCO, CA 94103
     Phone:     (415) 431-4500
 3   Fax:       (415) 255-8631
     E-Mail:    rwlaw@mindspring.com
 4
     Attorney for Defendant
 5   CHRISTIAN RODRIGUEZ-VALLE
 6
 7                                UNITED STATES DISTRICT COURT
 8                             NORTHERN DISTRICT OF CALIFORNIA
 9
     UNITED STATES OF AMERICA                                No. CR 19-0381-10 CRB
10
                                     Plaintiff,              DECLARATION OF COUNSEL RE:
11                                                           WAIVER OF DEFENDANT’S
                     v.                                      APPEARANCE AT SENTENCING
12
     CHRISTIAN RODRIGUEZ-VALLE,                              Date: May 14, 2020
13                                                           Time: 11:00 a.m.
                                     Defendant.              Judge: Honorable Charles R. Breyer
14                                                 /
15
16
     TO:     THE UNITED STATES ATTORNEY FOR THE NORTHERN DISTRICT OF
17           CALIFORNIA; ASSISTANT UNITED STATES ATTORNEY SAILAJA
             PAIDIPATY AND THE CLERK OF THE ABOVE-ENTITLED COURT:
18
19           I, Robert Waggener, declare;
20           1. I am the attorney for defendant Christian Rodriguez-Valle in the case of United States
21   v. Reanos-Moreno, Case No. CR 19-0381 CRB, and I have been his attorney since the beginning
22   of the case.
23           2. Mr. Rodriguez-Valle is in custody at the Alameda County Santa Rita jail facility.
24   Because of the public health crisis afflicting our country, visiting at the facility is severely
25   limited, and personal visiting with an inmate is not currently allowed.
26           3. Defendant Rodriguez-Valle is from Honduras and is a native Spanish speaker.
27   Throughout my representation of Mr. Rodriguez-Valle I have been assisted by court-certified
28   Spanish interpreter, Nina Safdie. Ms. Safdie and I were scheduled for a video conference last

     DECLARATION OF COUNSEL
      Case 3:19-cr-00381-CRB Document 214 Filed 05/13/20 Page 2 of 3



 1   Sunday, May 10, 2020 with Mr. Rodriguez-Valle to discuss his upcoming sentencing. That

 2   morning I received information that the inmates in the pod where Mr. Rodriguez-Valle was

 3   housed were being quarantined. When inmates are quarantined, secure attorney-client phone and
 4   video conferences with inmates are not allowed. When I initiated the video conference later that
 5   day, it was confirmed by personnel at the jail that Mr. Rodriguez-Valle had been quarantined and
 6   that the scheduled video conference could not go forward.
 7          4. Mr. Rodriguez-Valle had been previously quarantined for over 30 days at Santa Rita,
 8   and he was released from quarantine on April 29, 2020. Ms. Safdie and I spoke to Mr.
 9   Rodriguez-Valle by telephone on April 30, 2020, and then had a video conference with him on
10   May 3, 2020. The main topic of our conversations was the upcoming sentencing for Mr.
11   Rodriguez-Valle, which was expected to take place on May 12, 2020. The expectation was that
12   Mr. Rodriguez-Valle would be appearing by telephone from Santa Rita for his sentencing
13   proceeding because of the restrictions put in place as a result of the pandemic. The defendant was
14   well aware that I would be requesting a time served sentence as a just and appropriate
15   punishment for the drug crime to which he pleaded guilty. The sentencing memorandum that I
16   filed on May 6, 2020 [ECF No. 202], is entirely consistent with my conversations with Mr.
17   Rodriguez-Valle about his sentencing.
18          5. On Monday, May 11, 2020, I was informed by the Court that the sentencing scheduled
19   for May 12, 2020, would not be going forward because the defendant had been quarantined. I
20   then began trying to find a way that I could communicate with Mr. Rodriguez-Valle about
21   potentially waiving his presence at the sentencing hearing so that the sentencing could still take
22   place relatively quickly. With that communication goal in mind, the sentencing was calendared
23   for May 14, 2020. The Santa Rita jail facility web site indicates that Mr. Rodriguez-Valle will be
24   quarantined until at least May 24, 2020.
25          6. Even when quarantined, inmates at Santa Rita can make non-secure phone calls from
26   within their pod. On May 11, through a friend of the defendant, I was able to get Mr. Rodriguez-
27   Valle my cell phone number. On the afternoon of May 11, 2020, Mr. Rodriguez-Valle was able
28   to call me on my cell phone from within the jail. I was then able to connect with interpreter Nina

     DECLARATION OF COUNSEL
                                                      2
      Case 3:19-cr-00381-CRB Document 214 Filed 05/13/20 Page 3 of 3



 1   Safdie on a three way call, and she was able to interpret the conversation that I then had with Mr.

 2   Rodriguez-Valle. We discussed the quarantine situation and that because of the quarantine Mr.

 3   Rodriguez-Valle would not be able to appear by telephone for his sentencing hearing. I presented
 4   Mr. Rodriguez-Valle with the option of waiving his appearance at his sentencing hearing so that
 5   the sentencing hearing could go forward sooner, rather than later, and I could persist in my
 6   argument that he was deserving of a time served sentence. Mr. Rodriguez had no objection to not
 7   being present by telephone for his sentencing hearing, and agreed to waive his presence at his
 8   sentencing hearing. Mr. Rodriguez-Valle knowingly and voluntarily agreed to waive his
 9   appearance for his sentencing hearing.
10          I declare under penalty of perjury that the foregoing is true and correct under the law of
11   the United States and the State of California and that the foregoing is true and correct of my own
12   personal knowledge.
13          Executed at Truckee, California on May 13, 2020.
14
15                                                        __________/s/________________
                                                          ROBERT WAGGENER
16                                                        Attorney for Defendant
                                                          CHRISTIAN RODRIGUEZ-VALLE
17
18
19
20
21
22
23
24
25
26
27
28

     DECLARATION OF COUNSEL
                                                      3
